           Case 2:20-cv-00991-KJD-EJY Document 12 Filed 08/24/20 Page 1 of 1



 1

 2

 3                           UNITED STATES DISTRICT COURT
 4                                  DISTRICT OF NEVADA
 5    ARTHUR J. BREWER,                                       Case No. 2:20-cv-00991-KJD-EJY
 6                                        Petitioner,
             v.                                                          ORDER
 7
      WARDEN CALVIN JOHNSON, et al.,
 8
                                     Respondents.
 9

10          Good cause appearing, Respondents’ Motion for Enlargement of Time (ECF No. 11) is
11   GRANTED. Respondents have until September 4, 2020, to respond to Petitioner Arthur J.
12   Brewer’s Motion for Reconsideration (ECF No. 9).
13          IT IS SO ORDERED.
14          DATED this _ day24,
                   August    of _2020
                                  2020.
15

16                                                          KENT J. DAWSON
                                                            UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28


                                                        1
